Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
Claims 1-20 are pending.
Claims 1-3, 5-6, 8, 12-16 have been examined.
Claims 4, 7, 9-11, 17-20 are withdrawn from consideration as drawn to a non-elected invention.

Election/Restrictions
Applicant’s election of the species set forth in the reply filed on 10/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 19-20 are non-elected because Applicant elected modified seed oil as the oil emulsion drift reduction adjuvant and claim 19 recites an oil emulsion as the oil emulsion drift reduction adjuvant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-3, 5-6, 8, 12-16  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 are indefinite because the specific composition of the agricultural spray is unclear and indefinite. It cannot be determined with specificity what compositions the nouns used in claim 1 refer to such that the metes and bounds of the claim may be determined.
For example, “oil emulsion drift reduction adjuvant” has been elected by applicant to be modified seed oil. It cannot be determined whether or not this oil is the oil that makes up the pickering emulsion. Applicant’s specification does not help because all the examples refer to compositions that are trademarked and thus no real recipe is set forth that one may follow.
It is not clear what a spontaneous emulsion drift reduction adjuvant is.  Applicant has elected “pickering emulsion”.  Applicant defines pickering emulsion at [0030]” “Pickering emulsions are one type of emulsifier that forms a spontaneous emulsion and may be a spontaneous emulsion drift reduction adjuvant.” This just does no make any sense. 
For purpose of examination: the composition of the agricultural spray, as elected is interpreted to be a water solution comprising a pickering emulsion, said pickering emulsion comprising modified seed oil, a surfactant comprising alkyl ether sulfate, a pesticide and silica.
Claim 19 recites adding at least one oil emulsion drift reduction adjuvant comprising at least one oil emulsion to at least one spontaneous emulsion drift reduction adjuvant. This is adding oil to a pickering emulsion as Applicant has elected, which does not make sense. Because Applicant elected modified seed oil as the oil emulsion drift reduction adjuvant as modified seed oil and no an oil emulsion, this claim is non-elected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, and 12-15  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teo et al. US 20200138017 (Teo).

Claim 1: 
Teo teaches:
A method of reducing fines from an agricultural spray, the method comprising: so long as the method set forth in the prior art is capable of accomplishing a fine reduction, the preamble language is covered; agricultural spray is taught in [0004], [0070]; 
spraying the agricultural spray, [0070]
the agricultural spray comprising: water; [0022] teaches water; 
at least one oil emulsion drift reduction adjuvant; applicant has elected modified seed oil; [0040] teaches seed oil; if a claim is limited to modified seed oil a subsequent rejection will be set forth showing it is an obvious substitution; 
 at least one spontaneous emulsion drift reduction adjuvant; applicant has elected a pickering emulsion; [0047] teaches pickering emulsion 
 and at least one agricultural composition; applicant has elected a pesticide, see title; 
wherein the agricultural spray exhibits fewer fine droplets having a diameter less than about 210 m than a substantially similar agricultural spray that does not include either or both of the at least one oil emulsion drift reduction adjuvant or the spontaneous emulsion drift reduction adjuvant; This is a result and not a positive method step. Because the composition taught by Teo is identical to that claimed, it can be fairly said that the results will be the same. Further, Teo does teach some really small size droplets, see [0041], 50 nm. 

 Claim 2. 
Teo teaches:
wherein the agricultural spray is sprayed from a nozzle, spray equipment anticipates the term “nozzle”, see [0008].
Claim 3. 
Teo teaches:
wherein the at least one oil emulsion drift reduction adjuvant includes an oil selected from the group consisting of vegetable oil, modified vegetable oil, seed oil, modified seed oil ("MSO"), modified soybean oil, modified palm oil, modified rapeseed oil, crop oil concentrate, petroleum hydrocarbons, mineral oil, paraffinic oil, naphthenic oil, aromatic oil, emulsified petroleum distillates, unsaturated fatty acids, paraffin oil, tall oil, phytoblend-based oil, and tallow oil, seed oil is taught [0040].

 Claim 5. 
Teo teaches:
wherein the oil emulsion drift reduction adjuvant is present at about 0.05% to about 0.5 % v/v.
the concentration of oil in the emulsion is between .056% and .45% of the diluted pesticide nano-emulsion, see claim 14.
When considering the claim terms “about” in both the claim and the reference, it may be fairly said that the ranges overlap.

Claim 6. 
Teo teaches:
wherein the spontaneous emulsion drift reduction adjuvant comprises a Pickering emulsion component; Applicant has elected silica; [0047] teaches using a “sticking agent” to emulsify the pickering emulsion; [0102] identifies this as various types of silica.

Claim 12. 
Teo teaches:
wherein the agricultural composition includes at least one alkyl ether sulfate or a salt thereof.  [0093] teaches various sulfates and ammonium salts of sulfates, “Examples of sulfates are sulfates of fatty acids and oils, of ethoxylated alkylphenols, of alcohols, of ethoxylated alcohols, and of fatty acid esters”. This would include an alkyl ether sulfate or sodium lauryl ether sulfate, perhaps the most common surfactant in the world.

Claim 13. 
Teo teaches:
wherein the alkyl ether sulfate or salt thereof includes sodium lauryl ether sulfate.  [0093] teaches various sulfates and ammonium salts of sulfates, “Examples of sulfates are sulfates of fatty acids and oils, of ethoxylated alkylphenols, of alcohols, of ethoxylated alcohols, and of fatty acid esters”. This would include an alkyl ether sulfate or sodium lauryl ether sulfate, perhaps the most common surfactant in the world.

Claim 14. 
Teo teaches:
wherein the fine droplets have a diameter less than about 150 microns, see claim 2.  

Claim 15. 
Teo teaches:
wherein the fine droplets have a diameter less than about 105 microns,  see claim 2.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Teo et al. US 20200138017 (Teo).
Teo is relied upon as discussed above.

Claim 8. 
Teo teaches:
Teo teaches diluting 100 times to 800 times, claim 13. Teo teaches at [0035] the concentrate may be diluted till a desired concentration is achieved. Of course one may want more concentrate for more severe pesticide applications.
Teo does not specifically teach:
wherein the spontaneous emulsion drift reduction adjuvant is present at about 1% to about 5% v/v.  This is interpreted to mean the pickering emulsion is diluted to 1 percent, i.e. 100 times, or 5 percent, which would be only diluted 20 times. Teo teaches that a variety of dilutions are possible depending on the desired end use and application, see [0039].
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify the dilution rate depending on the desired end use and depending on the application and requirements as Teo sets forth in [0039]. 

Claim 16. 
Teo teaches:
A method of reducing drift of an agricultural spray, the method comprising: 
dispensing the agricultural spray from a nozzle, spray equipment anticipates the term “nozzle”, see [0008], or at least makes it prima-facie obvious;
 the agricultural spray comprising: water; [0022] teaches water; 
at least one oil emulsion drift reduction adjuvant present at about 0.05% to about 0.5% v/v of the agricultural spray; applicant has elected modified seed oil; [0040] teaches seed oil; if a claim is limited to modified seed oil a subsequent rejection will be set forth showing it is an obvious substitution; the concentration of oil in the emulsion is between .056% and .45% of the diluted pesticide nano-emulsion, see claim 14. When considering the claim terms “about” in both the claim and the reference, it may be fairly said that the ranges overlap
at least one spontaneous emulsion drift reduction adjuvant; [0047] teaches pickering emulsion;
 and at least one agricultural composition comprising at least one pesticide; wherein the agricultural spray exhibits fewer fine droplets having a diameter less than about 210 m than a substantially similar agricultural spray that does not include either or both of the at least one oil emulsion drift reduction adjuvant or the at least one spontaneous emulsion drift reduction adjuvant.  This is a result and not a positive method step. Because the composition taught by Teo is identical to that claimed, it can be fairly said that the results will be the same. Further, Teo does teach some really small size droplets, see [0041], 50 nm.
Teo teaches diluting 100 times to 800 times, claim 13. Teo teaches at [0035] the concentrate may be diluted till a desired concentration is achieved. Of course one may want more concentrate for more severe pesticide applications.
Teo does not specifically teach:
wherein the spontaneous emulsion drift reduction adjuvant is present at about 1% to about 5% v/v.  This is interpreted to mean the pickering emulsion is diluted to 1 percent, i.e. 100 times, or 5 percent, which would be only diluted 20 times. Teo teaches that a variety of dilutions are possible depending on the desired end use and application, see [0039].
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify the dilution rate depending on the desired end use and depending on the application and requirements as Teo sets forth in [0039]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 101170903 teaches pickering emulsions for pesticides but does not teach a modified seed oil as the oil.
US 20090270259 teaches pickering emulsions for pesticides but uses a different stabilizer other than silica.
US 20110245374 teaches using a silica stabilizer for pickering emulsions, pesticides for agriculture, lauryl ethers, see [0027], teaches Applicant’s claimed amounts. The teaching of silica stabilizers is in the back ground section.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/Primary Examiner, Art Unit 3674